Title: From George Washington to George Clinton, 28 May 1780
From: Washington, George
To: Clinton, George



Dr Sir,
Morris Town May 28. 1780

In consequence of the intelligence from Your Excellency communicated to me by General Schuyler, I have put the New York Brigade under orders to march tomorrow morning for the North River. They will proceed to Kings ferry, and from thence in boats to New burgh—where sloops with provisions must be ready to convey them to Albany. General Schuyler will give Your Excellency a ful⟨la⟩ccount of our circumstances and of the impossibility of our supplying the troops beyond New Burgh, nay even so far we must impress on the road. To his letter I beg leave to refer you. I have the honor to be with the greatest respect and regard Yr Excellency’s Most Obed. and humble servan[t]

Go: Washington

